299 S.E.2d 284 (1983)
Randall Douglas WRIGHT
v.
FIBER INDUSTRIES, INC., Melvin J. Dobbins, Rex L. Bell, Ray A. Kilminister, Thomas A. Koentop, William Mayrose, James S. Butner, John Sullivan, and Carl M. Spangler, Jr.
No. 8227SC45.
Court of Appeals of North Carolina.
February 1, 1983.
*285 O. Max Gardner III, Shelby, for plaintiff-appellant.
Weinstein, Sturges, Odom, Groves, Bigger, Jonas & Campbell by John J. Doyle, Jr., and L. Holmes Eleazer, Jr., Charlotte, for defendant-appellee.
VAUGHN, Chief Judge.
For the most part, we agree with the trial judge's dismissal of plaintiff's claims, so we shall only address the two claims which should not have been dismissed: retaliatory discharge and blacklisting.
Since this is an appeal from a dismissal pursuant to G.S. 1A-1, Rule 12(b)(6), the only question before us is whether plaintiff's complaint sets forth a "short and plain statement of the claim sufficiently particular to give the court and the parties notice of the transactions, occurrences, or series of transactions or occurrences, intended to be proved showing that the pleader is entitled to relief...." G.S. 1A-1, Rule 8(a)(1).
In Sutton v. Duke, 277 N.C. 94, 176 S.E.2d 161 (1970), Justice Sharp (later Chief Justice) explained Rules 12(b)(6) and 8(a)(1). After noting that our Rule 8(a)(1) differs *286 from the Federal Rule of Civil Procedure 8(a)(2), in that the federal rule requires only "a short and plain statement of the claim showing that the pleader is entitled to relief," she quoted with approval from Mr. Justice Black's opinion in Conley v. Gibson, 355 U.S. 41, 78 S. Ct. 99, 2 L. Ed. 2d 80 (1957):
"[T]he Federal Rules of Civil Procedure do not require a claimant to set out in detail the facts upon which he bases his claim. To the contrary, all the Rules require is `a short and plain statement of the claim' that will give the defendant fair notice of what the plaintiff's claim is and the grounds upon which it rests. The illustrative forms appended to the Rules plainly demonstrate this. Such simplified `notice pleading' is made possible by the liberal opportunity for discovery and the other pretrial procedures established by the Rules to disclose more precisely the basis of both claim and defense and to define more narrowly the disputed facts and issues."
Sutton v. Duke, 277 N.C. at 102, 176 S.E.2d at 165. Justice Sharp summarized various federal decisions and 2A Moore's Federal Practice § 12.08 (1968) as follows:
[A] complaint should not be dismissed for failure to state a claim unless it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him to relief... [or] except in those instances where the face of the complaint discloses some insurmountable bar to recovery.... [In short, it] should not be dismissed for insufficiency unless it appears to a certainty that plaintiff is entitled to no relief under any state of facts which could be proved in support of the claim. (Emphasis in original).
Sutton v. Duke, 277 N.C. at 102-103, 176 S.E.2d at 165-166. See also Morrow v. Kings Department Stores, Inc., 57 N.C.App. 13, 290 S.E.2d 732, review denied, 306 N.C. 385, 294 S.E.2d 210 (1982).
Plaintiff's third claim, for damages due to retaliatory discharge, was as follows:
45. The plaintiff avers that he was discharged by the defendants, as hereinbefore alleged, in part because he threatened to institute or cause to be instituted, in good faith, a proceeding before the North Carolina Industrial Commission with respect to certain injuries that the plaintiff suffered by way of an accident that arose out of and occurred during the course of his employment with the corporate defendant.
46. The plaintiff avers that pursuant to N.C.Gen.Stat.Sec. 97-6.1 that he is entitled to recover damages from the defendants herein resulting from his termination for the reasons heretofore set forth. The plaintiff avers that he has suffered substantial damages because of such actions and therefore avers that he is entitled to recover such damages from the defendants.
47. The plaintiff ... alleges that the individual defendants named herein acted in conspiracy, collusion, and illegal combination with the corporate defendant for the purpose of seeking to discharge the plaintiff for his threats to institute or cause to be instituted a claim under the North Carolina Workers' Compensation Act. As a result thereof, the plaintiff respectfully avers that he is entitled to recover any and all of the damages complained of herein from the individual defendants, both jointly and severally.
G.S. 97-6.1 is the statute which makes it unlawful for an employer to discharge or demote an employee in retaliation for filing a Workers' Compensation claim:
(a) No employer may discharge or demote any employee because the employee has instituted or caused to be instituted, in good faith, any proceeding under the North Carolina Workers' Compensation Act, or has testified or is about to testify in any such proceeding.
(b) Any employer who violates any provision of this section shall be liable in a civil action for reasonable damages suffered by an employee as a result of the violation, and an employee discharged or demoted in violation of this section shall be entitled to be reinstated to his former position. The burden of proof shall be upon the employee.
*287 Clearly, plaintiff's complaint alleges sufficient information to give the court and the parties notice of the transactions and occurrences which he intends to prove to entitle him to relief under G.S. 97-6.1.
Despite the liberal nature of notice pleadings, a claim for relief must satisfy the requirements of the substantive laws which support the pleadings. United Leasing Corp. v. Miller, 45 N.C.App. 400, 263 S.E.2d 313, review denied, 300 N.C. 374, 267 S.E.2d 685 (1980). Defendant contends that plaintiff has no cause of action under the statute because his workers' compensation claim was filed more than three months after he was fired, and the statute only covers those who are fired after they file their claim. We do not agree.
G.S. 97-6.1 was enacted in response to Dockery v. Lampart Table Co., 36 N.C. App. 293, 244 S.E.2d 272, review denied, 295 N.C. 465, 246 S.E.2d 215 (1978). In Dockery, the plaintiff was injured when a load of tables fell on him while he was working in defendant's factory. He received temporary workers' compensation benefits. When he returned to work after two weeks, he was fired. The plaintiff alleged that he was fired in retaliation for pursuit of his remedies under the Workers' Compensation Act. In affirming the trial court's grant of the defendant's motion to dismiss, this Court held "If the General Assembly ... had intended a cause of action [for retaliatory discharge] ... in a workmen's compensation statute as comprehensive as ours, it would have specifically addressed the problem." Dockery v. Lampart Table Co., 36 N.C.App. at 297, 244 S.E.2d at 275.
Clearly, G.S. 97-6.1 was intended to prevent employers from firing or demoting employees in retaliation for pursuing their remedies under the Workers' Compensation Act. If G.S. 97-6.1 were limited only to retaliatory acts which occurred after the employee filed his claim, an employer could easily avoid the statute by firing the injured employee before he filed. We do not think the legislature intended the statute to be so easily circumvented.
The courts of this State have recognized that the Workers' Compensation Act should be liberally construed so that benefits will not be denied by technical, narrow, or strict interpretation. Stevenson v. City of Durham, 281 N.C. 300, 188 S.E.2d 281 (1972); Johnson v. Asheville Hosiery Co., 199 N.C. 38, 153 S.E. 591 (1930). Liberally construed, the statute encompasses acts by employers intending to prevent employees from exercising their rights under the Workers' Compensation Act. Whether the employee is fired before or after he files his claim should make no difference.
In plaintiff's eighth claim for relief, he alleges that defendants blacklisted him: "After having been discharged from his employment... the plaintiff...alleges that the defendants herein prevented or attempted to prevent the plaintiff by word or by writing from obtaining employment from any other person, company, or corporation within Cleveland County, North Carolina."
The blacklisting statute, G.S. 14-355, reads, in part, as follows:
If any person, agent, company or corporation, after having discharged any employee from his or its service, shall prevent or attempt to prevent, by word or writing of any kind, such discharged employee from obtaining employment with any other person, company or corporation, such person, agent or corporation shall be guilty of a misdemeanor and shall be punished by a fine not exceeding five hundred dollars ($500.00); and such person, agent, company or corporation shall be liable in penal damages to such discharged person, to be recovered by civil action.
Defendants contend that plaintiff's claim was properly dismissed because it is too vague and imprecise to put defendants on notice. The test to apply, which was mentioned above, is that plaintiff's claim should not be dismissed unless it appears that he is not entitled to any relief under any set of facts which could be proved in support of his claim. Clearly, plaintiff's allegation, with appropriate facts, would *288 support a cause of action under the blacklisting statute. Any vagueness could easily be resolved by discovery pursuant to Article 5 of the North Carolina Rules of Civil Procedure.
Defendants attempt to cross-appeal, by means of a cross assignment of error, the trial court's denial of their motion to dismiss plaintiff's tenth claim. Denial of a motion to dismiss for failure to state a claim is not appealable because it is neither a final judgment within G.S. 1-277(a) nor does it affect a substantial right. O'Neill v. Southern National Bank, 40 N.C.App. 227, 252 S.E.2d 231 (1979); Hankins v. Somers, 39 N.C.App. 617, 251 S.E.2d 640, cert. denied, 297 N.C. 300, 254 S.E.2d 920 (1979). Moreover, a cross-assignment of error is "any action or omission of the trial court to which an exception was duly taken...and which deprived the appellee of an alternative basis in law for supporting the judgment, order, or other determination from which appeal has been taken." Rule 10(d) Rules of Appellate Procedure.
For the reasons stated, we reverse the dismissal of plaintiff's third and eighth claim. We affirm the dismissal of the other claims.
Defendants' appeal is dismissed.
In plaintiff's appeal, affirmed in part, reversed in part.
In defendants' appeal, appeal dismissed.
WELLS and WHICHARD, JJ., concur.